Citation Nr: 0125199	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, granted entitlement to 
service connection for hypertension and assigned a 
noncompensable evaluation effective November 30, 1994.  The 
veteran disagreed with the assigned rating and the issue is 
now taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the statement of the case and 
supplemental statement of the case indicate that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  At the time when the physician prescribed blood pressure 
medication, the veteran's diastolic blood pressure was 100 or 
more.

3.  The veteran has been on continuous medication for blood 
pressure control since September 1995.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 10 percent evaluation, but no more, for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (1997) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

Historically, the RO granted entitlement to service 
connection for hypertension by rating decision dated in June 
2000 and a noncompensable rating was assigned effective to 
November 1994, the date the veteran filed his claim.  The 
veteran disagreed with the decision and the issue was 
ultimately characterized as entitlement to an increased 
rating.  As such, Fenderson v. West, 12 Vet. App. 119 (1999) 
is for application.   

Further, during the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2001).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  After a 
review of the relevant regulations, the Board finds that the 
language used in the schedular ratings applicable to 
hypertension (DC 7101) was somewhat modified but the essence 
of the regulation did not change as a result of these new 
revisions.  The Board finds that neither version is more 
favorable to the veteran.

The RO has rated the veteran's hypertension under DC 7101.  
Under the pre-amendment regulations, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  If the symptoms were moderately severe 
and diastolic pressure readings predominantly 120 or more, a 
40 percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation may be warranted.  Note 1 indicated that 
when continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  38 C.F.R. § 4.104, DC 7101 (1997).  As 
such, the use of medication was considered in the assignment 
of a rating.  

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
would be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation may be 
warranted.  Finally, Note 1 indicated that hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Hypertension is defined to mean that 
the diastolic blood pressure is predominantly 90 or greater.  
38 C.F.R. § 4.104, DC 7101 (2001).  

The first indication of hypertension contained in the claims 
file is noted in a November 1994 mental health clinic 
assessment and treatment plan.  At that time, the veteran's 
blood pressure was 136/100.  The Axis III diagnoses included 
questionable hypertension.  

In a January 1995 VA hypertension examination, the veteran 
complained of labile hypertension for a number of years with 
his blood pressure vacillating from normal to being mildly 
elevated.  He was on no medication at the time.  He also 
reported occasional episodes of blurred vision and a pressure 
sensation in the forehead, which were relieved with rest and 
aspirin.  Blood pressure readings were reported in the 130-
140/80-95 range.  The diagnosis was labile hypertension, by 
history.

Private medical records associated with the claims file 
indicate that the veteran sought treatment for a variety of 
medical conditions throughout 1995, including bronchitis and 
otitis.  Blood pressure readings were generally in the 120-
130/80-90 range.  In September 1995, he sought treatment for 
high blood pressure.  Four blood pressures reflect readings 
of 136/90, 142/100, 140/100, and 150/100, and he was 
prescribed an antihypertensive medication.  Follow-up 
treatment notes show blood pressure readings were in the 
110/70s range.  A February 1997 note from his private 
physician reveals that the veteran was under good control 
under his then-current regimen.  Additional private treatment 
records dated in 1996-1997 show blood pressure readings in 
the 110-120/70-80 range with medication.  On several 
occasions, his treating physician remarked that the veteran 
should continue his medication.

In an April 1998 VA heart examination report, the examiner 
noted a diagnosis of labile hypertension in January 1995 and 
on-going private treatment for hypertension, including 
medication, beginning in September 1995.  Right and left arm 
blood pressure readings were 150/95, 150/90, 150/100, 140/90, 
130/90, and 140/90.  The final diagnoses included 
hypertension, idiopathic, well controlled on medication 
without obvious end-organ damage.  In a May 1998 stress test, 
the veteran's blood pressures were reported from a low of 
124/78 to a high of 170/100.  

In a July 2000 note, the veteran's private treating Physician 
Assistant noted that the veteran had been a patient in their 
practice since January 1995 and had been diagnosed with 
hypertension in September 1995.  He remarked that the veteran 
was started on an antihypertensive and had since maintained a 
normal blood pressure.  He opined that without continuous 
medication, the veteran would again obtain hypertensive 
levels.

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 10 percent rating, but no more, under DC 
7101 are met under either version of the regulations.  
Specifically, while the veteran's diastolic blood pressure 
readings were generally less than 100 prior to the time he 
started on medication, his blood pressure readings had 
reached a diastolic of 100 on several occasions.  Further, 
three of the four diastolic blood pressure readings on the 
day his private physician prescribed medication were over 
100.  The Board finds that this evidence is sufficient to 
warrant a 10 percent evaluation.

Of note, there is some suggestion in the file that the 
veteran's diastolic blood pressure readings must remain over 
100 for some undefined period of time prior to starting 
medication before he would be entitled to a 10 percent 
rating.  This approach seems to fly in the face of logic of 
early intervention and treatment for hypertension.  To have 
required that this veteran forego necessary treatment for any 
period of time before starting treatment in order to 
demonstrate that his diastolic blood pressure would remain at 
100 or more does not seem reasonable to the Board.  

A careful reading of the regulations reflect that there are 
essentially three ways to establish a 10 percent evaluation 
for hypertension.  First, diastolic pressures must be 
predominantly 100 or more.  Second, systolic pressures must 
be predominantly 160 or more.  Third, and relevant to this 
analysis, the regulations provide for a two-step review; that 
is, the necessity of continuous medication and a history of 
diastolic pressures predominantly 100 or more.  
Parenthetically, the Board notes that both the pre-amended 
and amended regulations outline similar elements, with the 
pre-amendment "continuous medication" and "history of" 
language appearing in a Note at the end of the regulation, 
which was subsequently incorporated into the numbered 
diagnostic code itself under the current regulations.

In this case, the veteran's private physician immediately 
initiated treatment when the veteran's diastolic blood 
pressure readings reached the 100 level.  Three of the four 
readings at the time the private physician prescribed 
medication were at the 100 level.  He obviously believed that 
the veteran's diastolic blood pressure readings would remain 
(suggesting a predominance) at 100 or more without treatment.  
The Board finds that this evidence is sufficient to establish 
a history of diastolic pressures of 100 or more.  The Board 
is further persuaded by the most recent medical opinion that 
the veteran's blood pressure readings would return to 
hypertensive levels were it not for the medication.  This 
suggests that the veteran's unmedicated diastolic blood 
pressure would return at least to the 100 level.   This, 
again, indicates a level of predominance to the Board which 
would be present if left untreated.  

To have expected the physician not to treat the veteran in 
order to establish that his diastolic blood pressures would 
have remained at 100 or more for a period of time would have 
unnecessarily placed the veteran at risk for the negative 
consequences of untreated hypertension.  Accordingly, because 
three of the four diastolic readings were at the 100 level 
immediately prior to treatment and because the veteran has 
been on antihypertensive medication since September 1995, the 
Board finds that the veteran's hypertensive disability 
satisfies the 10 percent criteria of requiring continuous 
medication and having a "history of diastolic blood pressure 
readings predominantly 100 or more."

However, the Board finds that no more than a 10 percent 
disability rating is warranted at this time.  Specifically, a 
20 percent rating under both the old and new regulations 
essentially requires diastolic pressures predominantly 
greater than 110 or systolic pressures predominantly greater 
than 200 (new regulations only).  In this case, there is no 
evidence that the veteran's diastolic pressures have ever 
been greater than 110 on any occasion, nor have his systolic 
readings ever been greater than 200.  While the pre-amendment 
regulations also permits a 20 percent rating for "definite 
symptoms," it does not eliminate the requirement of diastolic 
pressures greater than 110.  In this case, except for a vague 
complaint of headaches and blurred vision, which were 
resolved with rest and aspirin, the Board can find no 
evidence of diastolic pressures over 110 or other complaints 
which would constitute "definite symptoms" for purposes of 
the regulations.  Therefore, there is no basis for a 20 
percent rating under either the old or new regulations.

The Board has carefully reviewed the veteran's written 
statements that his hypertensive disability is worse than 
currently evaluated.  His statements are probative of 
symptomatology.  However, as noted, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.   Therefore, based on a review of all the 
evidence of record, the Board finds that an evaluation of 10 
percent, but no more, is warranted for hypertension.  The use 
of continuous medication and evidence of diastolic blood 
pressure readings of 100 or more establishes entitlement to a 
10 percent rating, but not a 20 percent rating.  

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's service-connected hypertension 
warrants no more than a 10 percent evaluation.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  On August 29, 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran as relevant to the claim has been associated with the 
claims file, including private treatment records.  Next, the 
veteran has undergone two VA examinations, which addressed 
the issue on appeal.  In addition, the veteran requested and 
was scheduled for a hearing before the Board but canceled his 
appearance.  Therefore, the Board finds that the requirements 
of the VCAA have been satisfied.


ORDER

Entitlement to an evaluation of 10 percent, but no more, for 
hypertension is granted, subject to the law and regulations 
governing the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

